DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-10, 12-13, 32-34, 37-41, 43 and 61-62 allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, Applicant’s arguments presented have been considered and are persuasive, as indicated in the Final Rejection of 5/24/2021. Lee fails to teach, disclose or render obvious “an arcuate interior wall structure extending across the annulus of the outer wall structure and connected to the interior surface of the outer wall structure in a manner to define within the annulus an elongate drug reservoir lumen on the side of the interior wall structure and a secondary lumen on a second side of the interior wall structure,” in addition to other limitations.	Regarding claim 32, Applicant’s arguments presented in the response filed 8/11/2021 have been considered and are persuasive. The prior art of record fails to teach, disclose or render obvious “an elongated, elastic body extending between a first end and a second end, wherein the elastic body comprises a water permeable wall structure having an external surface and an internal surface defining an elongated drug reservoir lumen extending between the first and second ends; wherein the wall structure comprises one or more secondary lumens that are located between the first and second ends…and located between the external surface and the drug reservoir lumen, wherein the one or more secondary lumens are effective to retard or prevent in vivo diffusion…and wherein the one or more secondary lumens are filled with a gas” in addition to other limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.